Citation Nr: 1516781	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include symptoms of stress and insomnia.  

3.  Entitlement to service connection for jungle rot of the feet.

4.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 videoconference hearing.  A copy of the transcript is associated with the file.  At the hearing, the Veteran waived RO consideration of documents added to the claims folder following the issuance of the statement of the case.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran urges that he has psychiatric disorder to include PTSD due to incidents that occurred in Amberg, Germany in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

At his February 2015 hearing before the undersigned, he testified that the first stressor incident occurred in 1968 when the Russians invaded Czechoslovakia.  He was on tower duty in his capacity as a scout.  He witnessed several Czechoslovakians trying to escape across the border and they were killed.  He reported that a truckload of them were killed trying to cross the border.  He was in close proximity to them.  In another incident, a fellow soldier in the 7th Army was killed near him.  They had been riding in the same vehicle as they were both scouts.  The Veteran was in the 3rd Squadron but they rode together because of their jobs.  The soldier had left the vehicle and got shot with a machine gun.  This blew the top of his head off.  The Veteran was detailed to clean the blood and mess in the vehicle.  He reported that he sometimes wakes up at night thinking he has blood on his hands and sweating.  A third incident was when a close friend the Veteran shared a room with tried to commit suicide.  His father was on his death bed and he requested leave through the Red Cross.  They denied him his leave at the base there and he slapped a beer bottle up against the wall and cut his wrist open.  His name was J.G. and he lived in Redway, California.  

The Veteran reported in a January 2009 statement that his stressors included witnessing a truck load of soldiers killed trying to cross the Czech border and a fellow soldier shot himself with a machine gun while he was in Germany.  A February 2009 VA memorandum reflects a formal finding of lack of information to corroborate stressors associated with the claim for PTSD.  A February 2012 search of the US casualty information did not yield documentation that the 3rd Squadron, 2nd Armor Cavalry Regiment showed a self-inflicted wound in October 1969.  

The Veteran's service personnel records reflect that he was a scout driver and he served in Germany with the Troop K 3rd Squadron 2nd Armored Cavalry from October 1968 to May 1970.  His DD form 214 reflects that he was a recon scout and his decorations, medals and badges include the National Defense Service Medal and the Sharpshooter M-14.  

Private treatment records received from Dr Elrod and Montgomery Family Medicine show treatment in March 1994 with reports of problems sleeping and being under a lot of stress at work.  The Veteran reported getting real nervous for the past month, and the impression was insomnia and anxiety.  Medication was prescribed for anxiety and depression.  Treatment records dated in February 1997 show the Veteran was getting a divorce and was nervous and could not sleep.  The impression was insomnia and anxiety.  

An October 2008 statement from N. Sack, Ph.D. shows he was diagnosed with anxiety related to PTSD resulting from Vietnam [Era] (Era is handwritten on the copied letter).  

VA treatment records include diagnosis and treatment of PTSD, noncombat related, moderate delayed, dating from December 2012.  

Based on this evidence, it is unclear whether a diagnosed psychiatric disorder is related to service.  It is also unclear whether the Veteran has had PTSD at any point during the appeal period related to any confirmed in-service stressor.  Therefore, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of an acquired psychiatric disorder to include symptoms of stress and insomnia, and including PTSD.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Veteran has provided additional pertinent details of his alleged stressors in the form of his candid testimony before the undersigned.  An additional attempt should be made to verify his stressors.  

The Board also notes that the Veteran has urged that he has ulcers or a stomach disability related directly to service or to his service-related PTSD or other psychiatric disability.  Thus this claim for entitlement to service connection for ulcers is contingent, in part or in whole, on the outcome of the claim for entitlement to service connection for PTSD and /or an acquired psychiatric disorder.  See Tyrues v. Shinseki, 23 Vet.App. 166, 178 (2009) (if a matter on appeal is inextricably intertwined with an issue or claim still pending before VA, the claim generally will be remanded for further adjudication, as appropriate, with the other 'inextricably intertwined' matters still being adjudicated).  The claim for service connection for ulcers is therefore remanded to the AOJ pending further development of the Veteran's claim for an acquired psychiatric disorder, to include PTSD.

Finally, as to his assertions related to jungle rot of the feet, the Board accepts the Veteran's testimony as to sweaty feet and not changing his socks in service.  His January 2009 statement reflects that he asserts he was hospitalized for jungle rot of the feet for one week while in Fort Campbell, Kentucky.  He has in other statements indicated that the treatment occurred while he was at Fort Knox.  The Board notes his testimony that while he currently undergoes no treatment for his feet, he has foot discomfort and cannot wear colored socks due to his current foot problems, which he feels are related to enduring the aforementioned conditions in service.  No examination has been conducted as to this issue.  Accordingly, the Board finds that an examination is warranted to determine the nature and etiology of any such disorder.  McLendon v. Nicholson, 20 Vet. App. at 81.  

The Board also notes that the Veteran has testified that he is receiving ongoing treatment at the Montgomery VA as well as with Drs. Elrod and Sack.  Complete records should be obtained from these treatment sources.  The Veteran also reported that he was treated at the VA hospital in Memphis starting either in the 1970s or 1980s.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records as well as any records of treatment at the Memphis VAMC starting in the 1970s.  

2.  Request any inpatient treatment records pertaining to treatment of the Veteran at base hospitals at Fort Knox, between July 29, 1968 to September 21, 1968, and Fort Campbell between May 21, 1968 and July 29, 1968.  

3.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his psychiatric condition, ulcers and jungle rot, specifically to include the records from Drs. Elrod and Sack.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

4.  Request that the Veteran provide detailed information concerning his reported stressors including, if possible, a 60-day period during which each reported stressor(s) occurred.

5.  Complete any development necessary to obtain evidence (including morning reports) to support that the Veteran's reported in-service stressors occurred, including self-inflicted injuries of J.G. (see February 2015 Board hearing transcript for full name) which occurred between October 1968 and May 1970 in Amberg, Germany.  

6.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine whether an acquired psychiatric disorder to include symptoms of stress and insomnia, and/or to include PTSD, is related to service. 

Notify the examiner of the Veteran's confirmed stressors.  Make the claims data consisting of Virtual VA/ VBMS documents available to the examiner for review of the case.  The examiner should note that this case review took place. 

(a) Provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disability to include symptoms of stress and insomnia and including PTSD. 

(b) As to PTSD, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the Veteran has PTSD that is etiologically related to service, including as a result of any confirmed stressor.

(c) Regarding any diagnosis other than PTSD, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed psychiatric disorder(s) other than PTSD is etiologically related to service.  

The examiner's attention is invited to the Veteran's report that service was stressful and that since service he has experienced mental problems and difficulty maintaining employment and personal relationships including multiple failed marriages.  See e.g., Board hearing transcript at p. 6, 9, 17-18, 22-23. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

7.  Schedule the Veteran for a VA examination to determine whether an current ulcer or stomach disorder is related to service.

Following review of the Virtual VA/VBMS information and examination of the Veteran, to include consideration of the Veteran's competent statements regarding symptoms during service and since separation from service, the examiner should provide an opinion regarding the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any ulcer or stomach disorder related to service.

b. In the event that service-connection is granted for psychiatric disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current ulcer or stomach disability that is due to or aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected psychiatric disability. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's ulcer or stomach disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psychiatric disorder.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The underlying reasons for all opinions expressed must be included in the opinion.  That there is no record of treatment in service is not a sufficient rationale for any opinion.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible. 

8.  Afterwards, the Veteran should be scheduled for an appropriate examination to determine whether he has current residuals of jungle rot of the feet related to his active service.  The examiner must review the record in conjunction with the examination.  A complete rationale must be provided for any conclusion reached.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral skin disability of the feet that had its onset during active service or is otherwise etiologically related to his active service.

9.  Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




